DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 11/12/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 11/12/2020 appears to be acceptable.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: seal “68” appears to be missing from the drawings, particularly Fig. 8—the blackened seal at the top is believed to be part 68.  Corrected drawing sheets in 

Specification
The disclosure is objected to because of the following informalities: 
in paragraph 2, line 5, “liquid is” appears to be an error (“liquid that is” for example);
in paragraph 7, in line 2, there is reference to “the aforementioned patents,” but there are no mentioned patents (perhaps change to “the aforementioned prior art devices”);
in paragraph 30, line 2, “firs” appears to be an error in lieu of “first”;
in paragraph 66, line 7, “in an” appears to be an error in lieu of “in a”;
in paragraph 69, line 3, “unites” appears to be an error in lieu of “units”;
in paragraph 111, “change a change” appears to be an error.
  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention appears inoperative and therefore lacks utility.  At the outset of this rejection, it is important to note that the Office doesn’t fully understand the invention because there are features alluded to but not fully discussed.  For example, the drive cylinders 32 are disclosed as being provided energy (hydraulic, electrical, or mechanical) for forcibly raising and lowering the tanks, but the source of that energy does not appear to be fully disclosed (e.g., what is the source of energy for line 40 for the drive system, or is that merely an element of control?).  The system itself appears to be self-contained, so unless external energy is provided, once a float 106 on one side of the system rises, there appears to be a lack of energy to make it descend again, so the device will be inoperative unless there is an external energy source repeatedly available, and there appears to be a lack of an external energy source.  The device cannot produce more energy/electricity than is put into it.
Applicant is welcome to contact the Office to discuss the operability of this device.

Claim Rejections - 35 USC § 112

Claims 1-20 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are no known prior art devices that teach or render obvious claims 1, 15, and 20.  Aside from the references cited on the information disclosure statement submitted, DE 102010005678 teaches a device in the same field but lacking with regard to several features claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746